              Case 2:20-cv-00132-BSM Document 14 Filed 07/10/20 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                       DELTA DIVISION

EDRIN ALLEN                                                                                          PLAINTIFF

V.                                       CASE NO. 2:20-cv-132-BSM

GIBBS FERGUSON, in his official capacity as
City Attorney for McGehee; LARRY ALLEN,
in his official capacity as Sheriff for Desha County;
SARAH FARRAR-PHILLIPS, in her official
capacity as Chief Clerk of the 27th State District Court
(McGehee Department); and HENRY PENNY                                                            DEFENDANTS


                          SEPARATE DEFENDANT GIBBS FERGUSON’S
                         MOTION FOR JUDGMENT ON THE PLEADINGS

         COMES NOW, Separate Defendant, Gibbs Ferguson, in his official capacity, by and

through undersigned counsel, and for his Motion for Judgment on the Pleadings, herein states:

         1.       Plaintiff brings suit against Separate Defendant Gibbs Ferguson, in his official

capacity only 1, challenging the constitutionality of Ark. Code Ann. § 18-16-101 by and through

42 U.S.C. § 1983. Separate Defendant is entitled to dismissal of all claims against it pursuant to

the governing law and Fed. R. Civ. P. 12(c).

         2.       As detailed in the accompanying brief to this motion, Plaintiff’s claims should be

dismissed. First, Plaintiff’s Complaint fails to allege that a particular policy, custom or practice of

the City of McGehee acted as the motivating force behind any alleged constitutional violation.

Second, Plaintiff has failed to state a claim against Separate Defendant. And finally, Plaintiff’s

only request for relief against Separate Defendant has already been denied by this Court and

Plaintiff’s remaining claim fails on the merits.



1
 Plaintiff’s lawsuit against Gibbs Ferguson in his official capacity is tantamount to a suit against the City of McGehee.
Kentucky v. Graham, 473 U.S. 159, 165 (1989).
            Case 2:20-cv-00132-BSM Document 14 Filed 07/10/20 Page 2 of 2




       3.       Separate Defendant incorporates by reference as if repeated herein word for word,

its Brief in Support of the instant motion filed contemporaneously herewith pursuant to Fed. R.

Civ. P. 10(c). Based on the foregoing, the instant motion should be granted.

       WHEREFORE, Separate Defendant respectfully requests this Court dismiss Plaintiff’s

Complaint against it, and for all other just and proper relief to which there is entitlement.


                                               Respectfully submitted,

                                               SEPARATE DEFENDANT
                                               GIBBS FERGUSON, in his official capacity

                                               Jenna Adams, Ark. Bar No. 2015082
                                               Attorney at Law
                                               P.O. Box 38
                                               North Little Rock, AR 72115
                                               Telephone (501) 978-6115
                                               Facsimile (501) 978-6558
                                               jenadams@arml.org
